KLEINFELD, Circuit Judge,
concurring.
I concur. I write separately because I do not believe the probation revocation hearing was held within a reasonable time. Fed.R.Crim.P. 32.1(a)(2) (2001), which has relocated to Fed.R.Crim.P. 32.1(b)(2), is a type of speedy-trial rule for all probation and supervised-release revocation hearings.1 The six-month delay between the issuance of the bench warrant and the arrest was not satisfactorily explained or excused. Because Clements suffered no prejudice, I reach the same outcome as the majority in this case.

. Cf. 18 U.S.C. § 3161(c), (h).